Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 1 of 17 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

CHIMERE TAYLOR, individually, and on
behalf of all others similarly situated,

         Plaintiff,                              CIVIL ACTION NO. _______________

v.                                               JURY TRIAL DEMANDED

RUSTIC FROG STUDIOS, LLC, a
Domestic Limited Liability Company, and
DONALD R. SCOTT, individually,

         Defendants.


              PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

                                       I.      SUMMARY

         Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy situations

“detrimental to the maintenance of the minimum standard of living necessary for health,

efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad

remedial purpose, the FLSA establishes minimum wage and overtime requirements for covered

employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective integrated cause

of action within the FLSA, prevent employers from pilfering the wages rightfully earned by their

employees. See Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar. 25,

2014).

         1.      This case implicates an adult entertainment club which goes by the trade name of

“Rustic Frog.” The entities and employers implicated are “Rustic Frog Studios, LLC,” and

Donald R. Scott (collectively “Defendants”).

         2.      Defendants have a longstanding policy of misclassifying their employees as

independent contractors.
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 2 of 17 PageID #: 2



       3.      Defendants required and/or permitted Plaintiff Chimere Taylor (“Plaintiff”) and

others to work as exotic “entertainers” and/or dancers at their adult entertainment club in excess

of forty (40) hours per week, but refused to compensate them at the applicable minimum wage

and overtime rate.     In fact, Defendants refused to compensate Plaintiff at all for the hours she

worked. Plaintiff’s only compensation was in the form of tips from club patrons.

       4.      Defendants’ conduct violates the FLSA, which requires non-exempt employees,

such as Plaintiff, to be compensated for their overtime work at a rate of one and one-half times

their regular rate of pay. See 29 U.S.C. § 207(a).

       5.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision as does Defendants’ practice

of siphoning away those tips to distribute to non-tip eligible employees. See 29 U.S.C. §§ 203,

206.

       6.      Plaintiff brings a collective action to recover the unpaid wages owed to her and all

other similarly situated employees, current and former, of Defendants who worked at Rustic

Frog at any time during the three year period before this Complaint was filed up to the present

(“Class Members”). These Class Members should be informed of the pendency of this action

and apprised of their rights to join in the manner envisioned by Hoffman-La Roche Inc. v.

Sperling, 493 U.S. 165 (1989) and its progeny.

                 II.     SUBJECT MATTER JURISDICTION AND VENUE

       7.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       8.      Venue is proper in the Southern District of Indiana because a substantial portion

of the events forming the basis of this suit occurred in this District, and Defendants’ principal

place of business is located in this District. In particular, Defendants’ principal place of business

                                                 2
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 3 of 17 PageID #: 3



is located at 1720 Old River Road, New Albany, Indiana 47150. Also, Plaintiff worked at

Defendants’ club, located at 1720 Old River Road, New Albany, Indiana 47150 at all times

relevant hereto.

                     III.   PARTIES AND PERSONAL JURISDICTION

       9.      Plaintiff Chimere Taylor is an individual residing in Floyd County, Indiana.

Plaintiff’s written consent to this action is attached hereto as Exhibit “A.”

       10.     The Class Members are all of Defendants’ current and former exotic entertainers

who worked at Rustic Frog at any time during the three years prior to the filing of this Complaint

up to the present.

       11.     Defendant Rustic Frog Studios, LLC is a domestic limited liability company

doing business in Indiana for the purpose of accumulating monetary profit. This Defendant may

be served through its Registered Agent as follows: Donald R. Scott, 1720 Old River Road, New

Albany, Indiana 47150.

       12.     Defendant Donald R. Scott is an individual residing in Indiana. This Court has

personal jurisdiction over this Defendant because he is a resident of Indiana.

                                   IV.     FLSA COVERAGE

       13.     In an FLSA case, the following elements must be met: “(1) [plaintiff] is employed

by the defendant, (2) the defendant engaged in interstate commerce, and (3) the defendant failed

to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo Volunteer Fire & Rescue

Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S. Ct. 62, (U.S. 2013).

                               EMPLOYMENT RELATIONSHIP

       14.     “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” Id. at 942 (citing 29 U.S.C. § 203(g)). “To determine if an individual is an

employee, ‘we look at the economic reality of all the circumstances’ surrounding the activity.”

                                                  3
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 4 of 17 PageID #: 4



Id. (citing Brouwer, 139 F.3d at 819). “We refer to this test as the ‘economic reality’ test.” Id.

(citing Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir.1997)). “The touchstone of the

economic reality test is the alleged employee's economic dependence on the employer.” Id.

        15.     Here, Defendants had the power to hire and fire Plaintiff.

        16.     Defendants controlled Plaintiff’s work schedule.

        17.     Defendants scheduled Plaintiff and other entertainers to certain shifts, and

required them to work a specific schedule each week.

        18.     Defendants required Plaintiff and other entertainers to work a certain number of

days during the week.

        19.     Defendants provided training, if needed to Plaintiff and all similarly situated

dancers.

        20.     Defendants required Plaintiff and other dancers to wear specific clothing and

enforced a dress code with regard to all dancers.

        21.     Defendants determined the rate and the method of payment of all dancers

including Plaintiff. Defendants set the price for their customers to pay dancers for private

dances.    Further, Defendants set a price for their customers to pay in order to enter their VIP

and/or Executive lounges.

        22.     Additionally, Defendants required Plaintiff and all other entertainers to pay

“house fees” depending on the day and shift the dancer was working, and the time they arrived at

the club for each shift.

        23.     Defendants required Plaintiff and all other entertainers had to tip out certain

employees at the end of their shift, including but not limited to the DJ, the House Mom, security,

and managers.

        24.     Entertainers are an integral part of Defendants’ strip club.

                                                  4
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 5 of 17 PageID #: 5



         25.      Plaintiff’s and all other entertainers’ job duties consisted of dancing in designated

areas and performing dances for Defendants’ customers at the club. These job duties require

little to no skill.1

         26.      Defendants maintained some records regarding the time Plaintiff and all other

entertainers arrived and left the club, and the dates on which they worked.

         27.      At all material times, Defendants have been employers within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

         28.      Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

broadly to include “any person acting directly or indirectly in the interest of an employer in

relation to any employee.” 29 U.S.C. § 203(d).

         29.      The statutory definition of “employer” includes corporate officers, participating

shareholders, supervisors, managers, or other employees where that individual exercises some

supervisory authority over employees and is responsible in whole or in part for the alleged

violation. See id.

         30.      Defendant Scott is an owner and operator/manager of Rustic Frog.

         31.      Defendant Scott is involved in the day-to-day business operation of Rustic Frog.

         32.      Defendant Scott has responsibility for the supervision of the entertainers at Rustic

Frog.

1 See Labriola v. Clinton Entm't Mgmt., LLC, No. 15 C 4123, 2016 WL 1106862, at *3 (N.D. Ill.
Mar. 22, 2016) (“Under this “economic reality” standard, courts consider the following factors:
(1) the employer’s control over the manner in which the alleged employee performs the work, (2)
the alleged employee's opportunity for profit or loss depending upon his or her skill, (3) the
alleged employee's investment in equipment or materials or employment of workers, (4) whether
the work requires a special skill, (5) the permanency and duration of the relationship, and (6) the
extent to which the work is an “integral part” of the alleged employer’s business.) (citing Sec’y
of Labor, U.S. Dept. of Labor v. Lauritzen, 835 F.2d 1529, 1534 (7th Cir. 1987).




                                                    5
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 6 of 17 PageID #: 6



       33.     Defendant Scott is responsible for the compensation or lack thereof paid to

entertainers at Rustic Frog.

       34.     Defendant Scott has the authority, on behalf of Rustic Frog, to: hire and fire

employees, direct and supervise the work of employees, sign on the business’s checking

accounts, including payroll accounts, and the authority to make decisions regarding employee

compensation (or lack thereof), fines imposed on employees, and capital expenditures.

       35.     Additionally, at all times relevant hereto Defendant Scott was and continues to be

responsible for the day-to-day affairs of Rustic Frog. In particular, he was/is responsible for

determining whether the club complies with the Fair Labor Standards Act.

       36.     Defendant Scott controlled the nature, pay structure, and employment relationship

of the Plaintiff and Class Members.

       37.     As such, Defendant Scott, along with Rustic Frog Lounge, LLC, are the

employers of the Plaintiff and Class Members within the meaning of 3(d) of the FLSA, and are

jointly, severally, and liable for all damages.

                       ENTERPRISE AND INDIVIDUAL COVERAGE

       38.      The FLSA imposes minimum hourly and overtime wages for employees who are

“engaged in commerce or in the production of goods for commerce” or who are “employed in an

enterprise engaged in commerce or in the production of goods for commerce.” Torres v. Pallets

4 Less, Inc., No. 14 CV 4219, 2015 WL 920782, at *2 (N.D. Ill. Mar. 2, 2015). An employer is

an enterprise covered by the FLSA if it (1) “has employees engaged in commerce or in the

production of goods for commerce, or [ ] has employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person,” and

(2) its “annual gross volumes of sales made or business done is not less than $500,000.” 29

U.S.C. § 203(s)(1)(A)(i-ii)

                                                  6
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 7 of 17 PageID #: 7



       39.     At all material times, Defendants have been an enterprise within the meaning of

3(r) of the FLSA. 29 U.S.C. § 203(r).

       40.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have

had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       41.     Specifically, Defendants’ employees have sold goods—such as alcoholic

beverages and a variety of foods—that have been moved or produced in interstate commerce to

Defendants’ patrons. Additionally, Defendants’ employees, including Plaintiff, have handled

materials that have been moved or produced in interstate commerce, which were used in the

course of Defendants’ business operations.

       42.     Defendants regularly and customarily advertise on the internet, process credit

cards from out of state patrons, and regularly communicate via mail, email, and telephone with

their out-of-state vendors.

       43.     Furthermore, Defendants have had, and continue to have, an annual gross

business volume in excess of $500,000.00 per annum at all times relevant hereto.

       44.     At all material times, Plaintiff was an individual employee who engaged in

commerce or in the production of goods for commerce as required by 29 USC § 206–207.

                                    WAGE VIOLATIONS

       45.     Defendants misclassify Plaintiff and all other entertainers as independent

contractors.

       46.     Defendants failed to pay Plaintiff and all other entertainers they hire any

compensation whatsoever.

       47.     Any money Plaintiff received directly from Defendants’ customers was tips.




                                               7
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 8 of 17 PageID #: 8



       48.        Defendants siphoned Plaintiff’s and all other entertainers’ tips by requiring them

to share their tips with other employees who are not eligible to participate in a tip pool.

                                            V.     FACTS

       49.        Plaintiff and Class Members have all been victimized by Defendants’ common

policy and plan to violate their rights under the FLSA by denying them minimum wage, proper

overtime, and the tips they lawfully earned.

       50.        Defendants operate an adult entertainment club at 1720 Old River Road, New

Albany, Indiana 47150 under the name of “Rustic Frog.”

       51.        Defendants employ exotic entertainers at Rustic Frog.

       52.        Plaintiff Chimere Taylor is a former exotic entertainer at Defendants’ adult

entertainment club, Rustic Frog.

       53.        Plaintiff worked on a regular basis for Defendants’ club.

       54.        From approximately February 1, 2019, until March 1, 2019, Plaintiff Chimere

Taylor danced at Defendants’ club, Rustic Frog.

       55.        Therefore, Plaintiff has first-hand personal knowledge of the pay violations at

Rustic Frog.

       56.        The exotic entertainers are compensated exclusively through tips from

Defendants’ customers.

       57.        Defendants did not pay the entertainers compensation for any hours worked at

their establishments.

       58.        Defendants charged the entertainers certain fees per shift worked.

       59.        Defendants charged the entertainers a “house fee” depending on the time they

arrive to work.

       60.        Defendants also required the entertainers to share their tips with employees who

                                                   8
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 9 of 17 PageID #: 9



do not customarily and regularly receive tips, including the disc jockeys and security employees.

       61.     Defendants illegally classified the entertainers as independent contractors.

However, at all times, the entertainers were employees of Defendants as that term is defined by

the FLSA and relevant case law.

       62.     Defendants hired, fired and supervised the entertainers. Defendants also set the

schedule for the entertainers. Defendants controlled the details of the entertainers’ jobs, including

setting the prices to charge customers for dances and imposing limitations on how to interact

with the clubs’ customers.

       63.     Defendants also controlled the entertainers’ appearances with respect to their

attire and makeup.

       64.     Defendants disciplined the entertainers for not following club rules.

       65.     Defendants tracked the time and days the entertainers worked just as is common

for typical employer-employee relationships.

       66.     In addition, Defendants instructed the entertainers about when, where, and how

the entertainers were to perform their work.

       67.     The following further facts demonstrate the entertainers’ status as employees:

               a)      Defendants had the sole right to hire and fire the entertainers;

               b)      Defendants require dancers to complete an employee application as a

                       prerequisite to their employment;

               c)      Defendants made the decision not to pay           wages or overtime their

                       entertainers;

               d)      Defendants made the decision not to compensate at the FLSA minimum

                       wage rate;

               e)      Defendants provided the entertainers with music equipment and a

                                                 9
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 10 of 17 PageID #: 10



                        performing stage;

                f)      Defendants controlled the entertainers’ music;

                g)      The dancers have made no financial investment with Defendants’

                        business;

                h)      The dancers were hired as permanent employees and some have worked

                        for Defendants for years;

                i)      Defendants supervised the entertainers; and

                j)      Defendants scheduled entertainers and as such had sole control over their

                        opportunity for profit.

        68.     Defendants misclassified Plaintiff and Class Members as independent contractors

 to avoid their obligations to pay them pursuant to the FLSA.

        69.     Plaintiff and Class Members are not exempt from the overtime and minimum

 wage requirements under the FLSA.

        70.     Although Plaintiff and Class Members are required to and do in fact work more

 than forty (40) hours per workweek, they are not compensated at the FLSA mandated time-and-

 a-half rate for hours in excess of forty (40) per workweek. In fact, they receive no compensation

 whatsoever from Defendants and thus, Defendants violate the minimum wage requirement of the

 FLSA. See 29 U.S.C. § 206.

        71.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

 was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

 Defendants misclassified Plaintiff with the intent to avoid paying her in accordance to the FLSA.

        72.     Defendants have been in the exotic dancing industry for years and are familiar

 with the long line of federal cases holding that entertainers in this industry are employees as that

 term is defined by the FLSA.

                                                  10
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 11 of 17 PageID #: 11



          73.     Further, at all material times, Defendants have operated as a “single enterprise”

 within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

 related activities through unified operation and common control for a common business purpose.

 See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973); Chao v. A-One Med. Servs.,

 Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).

          74.     All Defendants have a common business purpose of for-profit adult

 entertainment.

          75.     The individually named Defendant keeps employment records for Rustic Frog.

          76.     The individually named Defendant has ultimate authority regarding hiring and

 firing employees at Rustic Frog.

          77.     The individually named Defendant owns and operates Rustic Frog.

          78.     The individually named Defendant created and implemented companywide policy

 of misclassifying exotic entertainers as independent contractors at Rustic Frog.

                      VI.    COUNT ONE: VIOLATION OF 29 U.S.C. § 207

          79.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

          80.     Defendants’ practice of failing to pay Plaintiff and Class Members time-and-a-

 half rate for hours they work in excess of forty (40) per workweek violates the FLSA. 29 U.S.C.

 § 207.

          81.     None of the exemptions provided by the FLSA regulating the duty of employers

 to pay overtime at a rate not less than one and one-half times the regular rate at which its

 employees are employed are applicable to Defendants or Plaintiff.

                     VII.    COUNT TWO: VIOLATION OF 29 U.S.C. § 206

          82.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.




                                                   11
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 12 of 17 PageID #: 12



        83.      Defendants’ practice of failing to pay Plaintiff and Class Members at the required

 minimum wage rate each workweek violates the FLSA. 29 U.S.C. § 206.

        84.      In fact, Defendants do not compensate the exotic entertainers whatsoever for any

 hours worked.

        85.      None of the exemptions provided by the FLSA regulating the duty of employers

 to pay employees for all hours worked at the required minimum wage rate are applicable to

 Defendants or Plaintiff.

        86.      Defendants failed to keep adequate records of Plaintiff’s and Class Members’

 work hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

        87.      Federal law mandates that an employer is required to keep for three (3) years all

 payroll records and other records containing, among other things, the following information:

                 a)         The time of day and day of week on which the employees’ work week

                            begins;

                 b)         The regular hourly rate of pay for any workweek in which overtime

                            compensation is due under section 7(a) of the FLSA;

                 c)         An explanation of the basis of pay by indicating the monetary amount

                            paid on a per hour, per day, per week, or other basis;

                 d)         The amount and nature of each payment which, pursuant to section 7(e)

                            of the FLSA, is excluded from the “regular rate”;

                 e)         The hours worked each workday and total hours worked each

                            workweek;

                 f)         The total daily or weekly straight time earnings or wages due for hours

                            worked during the workday or workweek, exclusive of premium

                            overtime compensation;

                                                   12
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 13 of 17 PageID #: 13



                g)         The total premium for overtime hours. This amount excludes the

                           straight-time earnings for overtime hours recorded under this section;

                h)         The total additions to or deductions from wages paid each pay period

                           including employee purchase orders or wage assignments;

                i)         The dates, amounts, and nature of the items which make up the total

                           additions and deductions;

                j)         The total wages paid each pay period; and

                k)         The date of payment and the pay period covered by payment.

 29 C.F.R. 516.2, 516.5.

        88.      Defendants have not complied with federal law and have failed to maintain such

 records with respect to Plaintiff and Class Members.

        89.     Because Defendants’ records are inaccurate and/or inadequate, Plaintiff and Class

 Members can meet their burden under the FLSA by proving that they, in fact, performed work

 for which they were improperly compensated, and produce sufficient evidence to show the

 amount and extent of the work “as a matter of a just and reasonable inference.” See, e.g.,

 Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S. 680, 687 (1946).

                      VIII. COLLECTIVE ACTION ALLEGATIONS

        90.     As part of their regular business practices, Defendants have intentionally,

 willfully and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice,

 or policy of violating the FLSA on a class wide basis, as described above.

        91.     Although Defendants permitted and/or required Class Members to work in excess

 of forty (40) hours per workweek, Defendants have denied them full compensation for their

 hours worked over forty.




                                                  13
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 14 of 17 PageID #: 14



        92.     Defendants have also denied them full compensation at the federally mandated

 minimum wage rate for one or more workweeks in which Plaintiff and Class Members worked

 for Defendants.

        93.     Class Members perform or have performed the same or similar work as Plaintiff.

        94.     In particular, Plaintiff and Class Members all worked as exotic entertainers under

 the same conditions and subject to the same violations of the FLSA.

        95.     Many Class Members regularly work or have worked in excess of forty (40) hours

 during a workweek.

        96.     Defendants have classified and continue to classify Class Members as

 independent contractors.

        97.     Class Members are not exempt from receiving overtime pay and/or minimum

 wage at the federally mandated minimum wage rate under the FLSA.

        98.     As such, Class Members are similar to Plaintiff in terms of job duties, pay

 structure, misclassification as independent contractors and/or the denial of overtime and

 minimum wage.

        99.     Defendants’ failure to pay overtime compensation and hours worked at the

 minimum wage rate required by the FLSA results from generally applicable policies or practices,

 and does not depend on the personal circumstances of the Class Members.

        100.    The experiences of Plaintiff, with respect to pay, are typical of the experiences of

 Class Members.

        101.    The experiences of Plaintiff, with respect to job duties, are typical of the

 experiences of Class Members.

        102.    The specific job titles or precise job responsibilities of each Class Member does

 not prevent collective treatment.

                                                14
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 15 of 17 PageID #: 15



        103.     All Class Members, irrespective of their particular job requirements, are entitled

 to overtime compensation for hours worked in excess of forty during a workweek.

        104.     All Class Members, irrespective of their particular job requirements, are entitled

 to compensation at an amount equal to or greater than the federally mandated minimum wage

 rate for each workweek worked.

        105.     Although the exact amount of damages may vary among Class Members, the

 damages for Class Members can be easily calculated by a formula.

        106.     The claims of all Class Members arise from a common nucleus of facts.

        107.     Liability is based on a systematic course of wrongful conduct by Defendants that

 caused harm to all Class Members.

        108.     The Plaintiff and the Class Members held the same job title: Dancers and/or

 Entertainers.

        109.     The Defendants have classified all of its entertainers as independent contractors

 from at least March 1, 2016, to present.

        110.     The individually named Defendants instituted, permitted, and/or required the

 policy and practice of classifying all exotic entertainers at Rustic Frog as independent

 contractors.

        111.     The individually named Defendant instituted, permitted, and/or required the

 policy and practice of charging all exotic entertainers at Rustic Frog a house fee.

        112.     The individually named Defendant instituted, created, and/or permitted the policy

 and practice of requiring all dancers and/or exotic entertainers at Rustic Frog to tip out staff

 including the DJ and security employees.

        113.     As such, the class of similarly-situated Plaintiffs is properly defined as follows:




                                                  15
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 16 of 17 PageID #: 16



        All of Defendants’ current and former exotic entertainers who worked at
        Rustic Frog at any time during the three years before this Complaint was
        filed up to the present.

                                   IX.    DAMAGES SOUGHT

        114.     Plaintiff and Class Members are entitled to recover compensation for the hours

 they worked, for all workweeks in which they were not paid at the federally mandated minimum

 wage rate.

        115.    Additionally, Plaintiff and Class Members are entitled to recover their unpaid

 overtime compensation.

        116.    Plaintiff and Class Members are also entitled to all of the misappropriated funds,

 including all funds that were charged as fees and penalties, and all tips that were taken.

        117.    Without repayment of such fees, Plaintiff and Class Members will not have been

 paid minimum wage and overtime in accordance with the FLSA.

        118.    Plaintiff and Class members are also entitled to an amount equal to all of their

 unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b).

        119.    Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees and

 costs as required by the FLSA. 29 U.S.C. § 216(b).

                                     X.      JURY DEMAND

        120.    Plaintiff and Class Members hereby demand trial by jury.

                                             PRAYER

        121.    For these reasons, Plaintiff and Class Members respectfully request that judgment

 be entered in their favor awarding the following relief:

                a.      Overtime compensation for all hours worked over forty in a workweek at
                        the applicable time-and-a-half rate;

                b.      All unpaid wages at the FLSA mandated minimum wage rate;


                                                  16
Case 4:19-cv-00185-SEB-DML Document 1 Filed 09/03/19 Page 17 of 17 PageID #: 17



              c.      All misappropriated tips;

              d.      All misappropriated funds that were labeled as fees, fines or otherwise;

              e.      An equal amount of all owed wages and misappropriated funds and tips as
                      liquidated damages as allowed under the FLSA;

              f.      Reasonable attorney’s fees, costs and expenses of this action as provided
                      by the FLSA; and

              g.      Such other relief to which Plaintiff and Class Members may be entitled, at
                      law or in equity.

       Respectfully submitted this 3rd day of September, 2019,


                                                    /s/ J. Corey Asay
                                                    J. Corey Asay (28453-49)
                                                    Morgan & Morgan, P.A.
                                                    333 W. Vine Street, Suite 1200
                                                    Lexington, KY 40507
                                                    Tel: (859) 286-8368
                                                    Fax: (859) 286-8384
                                                    E-mail: casay@forthepeople.com
                                                    Counsel for Plaintiff




                                               17
